DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 05/03/2021 is acknowledged.
Claim Objections
Claim 15 is objected to because of the following informalities: claim 15, lines 9-10, it is unclear “the die backside surface” refers to a backside surface of first, second or third IC die.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Pub 2020/0381391) in view of Dubin (US Pat 9,105,628).
Regarding claim 1, Yu (figs. 18 and 25) teaches an integrated circuit package substrate, comprising:
a doped mold layer (encapsulant 80 [0050]) including activated catalyst particles (large diameter particles 80B, [0050]) that are at a perimeter of a via corridor, and inactive catalyst particles (small diameter particles 80B, [0050])  in a mold-material matrix (base material 80A, [0032]) of the doped mold layer;
a via (metal post 78, [0030]) eking out the via corridor; and wherein the via contacts at least one of a bond pad and a trace (RDLs 66, [0039]).

    PNG
    media_image1.png
    546
    708
    media_image1.png
    Greyscale


Yu teaches the via that contacts the activated catalyst particles, but does not teach a via-corridor liner of an electrically conductive material that contacts the activated catalyst particles
Dubin (fig. 2A) teaches a via-corridor liner (metal diffusion barrier 227, col. 4, lines 35-65) of an electrically conductive material that contacts the activated catalyst particles (catalytic material 225, col. 4, lines 35-65); and a via (fill metal 240, col. 5, line 14) contacting the via-corridor liner and eking out the via corridor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the via (metal post 78) of Yu with via liner (metal diffusion 
Regarding claim 2, Yu teaches the integrated circuit package substrate of claim 1, further including at least two integrated circuit dice (IDPs 104, [0040] and fig. 18), one of which coupled to the via, and wherein the at least two integrated circuit dice are part of a chipset in a computing system.
Regarding claim 11, Yu (figs. 18 and 25) teaches an integrated-circuit device package, comprising:
an integrated-circuit die (IDP 104, [0040]) at least partially covered by a doped mold layer (encapsulant 80 [0050]), the doped mold layer including:
activated catalyst particles (large diameter particles 80B, [0050]) that are at a perimeter of a via corridor, and inactive catalyst particles (small diameter particles 80B, [0050]) in a mold-material matrix (base material 80A, [0032]) of the doped mold layer;
a via (metal post 78, [0030]) eking out the via corridor; and 
wherein the via is coupled to a die bond pad (RDLs 66, [0027] and [0039]) on the integrated-circuit die.
Yu teaches the via that contacts the activated catalyst particles, but does not teach a via-corridor liner of an electrically conductive material that contacts the activated catalyst particles
Dubin (fig. 2A) teaches a via-corridor liner (metal diffusion barrier 227, col. 4, lines 35-65) of an electrically conductive material that contacts the activated catalyst particles (catalytic material 225, col. 4, lines 35-65); and a via (fill metal 240, col. 5, line 14) contacting the via-corridor liner and eking out the via corridor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the via (metal post 78) of Yu with via liner (metal diffusion 
Regarding claim 12, Yu teaches the integrated circuit package substrate of claim 11, wherein the integrated circuit die is one of at least two integrated circuit dice (IDPs 104, [0040] and fig. 18), one of which coupled to the via, and wherein the at least two integrated circuit dice are part of a chipset in a computing system.
Regarding claim 14, Yu (fig. 18) teaches the integrated circuit device package of claim 11, wherein integrated circuit die (104) is a first IC die, wherein the via (78) is a first via contacting the die bond pad (66), further including:
a second IC die (package component 42, [0017]) at least partially embedded in the doped mold layer, wherein the second IC die contacts a second via (TVs 24, [0017]); and
a package bond pad (RLDs 86, [0035]) that contacts the second via.
Regarding claim 15, Yu (fig. 18) teaches the integrated circuit device package of claim 11, 
wherein integrated circuit die (104) is a first IC die, wherein the via (78) is a first via contacting the die bond pad, further including:
a second IC die (package component 42, [0017]) at least partially embedded in the doped mold layer, wherein the second IC die contacts a second via (TVs 24, [0017]);
a package bond pad (RLDs 86, [0035]) that contacts the second via;
a third IC die (package component 42, [0017]) at least partially embedded in the doped mold layer, wherein the third IC die contacts a third via (TVs 24, [0017]);
a package bond pad (RLDs 86, [0035]) that contacts the third via; and
wherein the package bond pads (86) that contact the respective second and third vias and the die backside surface (of dice 42), exhibit surfaces that are packaging coplanar.

Allowable Subject Matter
Claims 3-10, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the inactive catalyst particles include palladium-containing particles that exhibit a first oxidative state, and wherein the activated catalyst particles include palladium-containing particles that exhibit a different oxidative state from the first oxidative state (claim 3); and wherein the integrated circuit die is a first IC die, the first IC die including a backside surface opposite the die bond pad, further including:
a second IC die at least partially embedded in the doped mold layer, wherein the second IC die is coupled to the first IC die, and wherein the second IC die contacts a via that contacts a package bond pad, wherein the backside surface and the package bond pad exhibit surfaces that are packaging coplanar (claim 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Quoc D Hoang/
Primary Examiner, Art Unit 2892